 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES LEWIS BOBO,                               No. 2:19-cv-00758 TLN AC (PS)
12                       Plaintiff,
13           v.                                         ORDER & FINDINGS AND
                                                        RECOMMENDATIONS
14    STATE OF ARIZONA DEPARTMENT
      OF ECONOMIC SECURITY, et al.,
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

19   undersigned by Local Rule 302(c)(21). Plaintiff has filed a request for leave to proceed in forma

20   pauperis (“IFP”) pursuant to 28 U.S.C. § 1915, and has submitted the affidavit required by that

21   statute. See 28 U.S.C. § 1915(a)(1). ECF No. 2. The motion to proceed IFP will therefore be

22   GRANTED.

23          The federal IFP statute requires federal courts to dismiss a case if the action is legally

24   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

25   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). A

26   claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke v.

27   Williams, 490 U.S. 319, 325 (1989).

28   ////
                                                        1
 1      I.       THE COMPLAINT
 2            The one-page complaint names the State of Arizona Department of Economic Security
 3   and Maricopa Medical Center as defendants. ECF No. 1. He asserts that the basis for this court’s
 4   jurisdiction is “failed to provide doctor statement.” Id. He alleges that the State terminated his
 5   food stamps benefits and denied “general assistance” without giving a “length of disability.” Id.
 6   Plaintiff also appears to take issue with an evaluation by a doctor at the Maricopa Medical Center.
 7   He requests $6 million in damages. Id.
 8      II.      ANALYSIS
 9            The complaint makes clear that the Eastern District of California is not the proper venue
10   in which to bring this case. The federal venue statute requires that a civil action be brought in:
11                   (1) a judicial district in which any defendant resides, if all defendants
                     are residents of the State in which the district is located;
12
                     (2) a judicial district in which a substantial part of the events or
13                   omissions giving rise to the claim occurred, or a substantial part of
                     property that is the subject of the action is situated; or
14
                     (3) if there is no district in which an action may otherwise be brought
15                   as provided in this section, any judicial district in which any
                     defendant is subject to the court’s personal jurisdiction with respect
16                   to such action.
17   28 U.S.C. § 1391(b).
18            The complaint does not provide addresses for the two named defendants, but it is clear
19   from their names that neither is located in this district, or even in this state. The Arizona
20   Department of Economic Security is clearly located in Arizona, and the undersigned takes
21   judicial notice that the Maricopa Medical Center is located in Phoenix, Arizona. Although it is
22   unclear exactly what events or omissions are alleged to have occurred, the undersigned finds it
23   reasonable to conclude that any benefit denials or terminations by the Department of Economic
24   Security took place in Arizona, and that plaintiff was seen by the doctor at the medical center in
25   Phoenix. Thus, the District of Arizona is the proper venue.
26            Improper venue may be raised by the court sua sponte where the defendant has not filed a
27   responsive pleading and the time for doing so has not run. See Costlow v. Weeks, 790 F.2d 1486,
28   1488 (9th Cir. 1986). Here, defendants have not filed a responsive pleading and the time for
                                                         2
 1   doing so has not run; service of the pleading has not been ordered and no answer is on file.
 2              In cases where venue is improper, the district court “shall dismiss” the action, or if it is “in
 3   the interest of justice,” transfer the case to any district where it could have been brought. 28
 4   U.S.C. § 1406(a). Given the threadbare nature of the complaint, the undersigned cannot conclude
 5   that transfer would be in the interest of justice. See Costlow, 790 F.2d at 1488 (“The statute
 6   requires a transfer . . . only in cases where it is in ‘the interest of justice.’”). Accordingly, the
 7   undersigned recommends that this case be dismissed.
 8       III.      CONCLUSION
 9              Accordingly, IT IS HEREBY ORDERED that plaintiff’s request to proceed in forma
10   pauperis (ECF No. 2) is GRANTED.
11              Furthermore, IT IS HEREBY RECOMMENDED that the complaint (ECF No. 1) be
12   DISMISSED without leave to amend.
13              These findings and recommendations are submitted to the United States District Judge
14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within twenty-one days
15   after being served with these findings and recommendations, plaintiff may file written objections
16   with the court and serve a copy on all parties. Id.; see also Local Rule 304(b). Such a document
17   should be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Failure
18   to file objections within the specified time may waive the right to appeal the District Court’s
19   order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153,
20   1156-57 (9th Cir. 1991).
21   DATED: June 17, 2019
22

23

24

25

26

27

28
                                                            3
